Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 04/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,850,354 (McGurk-Burleson et al.) in view of U.S. Patent Publication Number 2004/0167427 (Quick et al.)
Regarding claims 21, 26 McGurk-Burleson et al. discloses as shown in Figures 5-8, a cutting instrument comprising: an outer tube (outer tube 15a, see col. 6, lines 1-11) extending from a proximal end to a closed distal end along a longitudinal axis; an inner tube (inner tube 17a, see col. 5, lines 42-52) extending from a proximal end to a distal end, the inner tube rotatably disposed within said outer tube; see col. 3, lines 30-41; said outer tube comprising a window having a first side (portion of cutting edge 47 generally indicated as A), a second side (portion of cutting edge 47 generally indicated as B), leading edge (portion of cutting edge 47 generally indicated as C, see col. 4, lines 9-24)  extending between distal ends of the first and second side edges and a trailing edge (portion of cutting edge 49 generally indicated as D) extending between proximal ends of the first and second edges; wherein at least one of said leading edge of said window and said trailing edge of said window is canted edge (both edges 47, 49 are set at an angle or simply canted) relative the longitudinal axis of the outer tube, wherein, during rotation of said inner tube relative to said outer tube, a scissoring effect is capable of being created at one of said leading edge of said window and said trailing edge of said window.

    PNG
    media_image1.png
    231
    508
    media_image1.png
    Greyscale

McGurk-Burleson et al. fails to disclose said window of said outer tube is progressively increasingly blocked, from said leading edge of said window to said trailing edge of said window, during successive phases of rotation of said inner tube within said outer tube, and completely blocked by said inner tube during a phase of the rotation of said inner tube within said outer tube.
Quick, from the same field of endeavor teaches a similar cutting instrument as shown in Figures 13-18, with a similar inner tube (Tissue cutter 64, see paragraph [0043]) used for the same purpose of rotating relative to an outer tube to cut tissue as the inner tube disclosed by McGurk-Burleson, wherein 
said window (aperture 62, see paragraph [0043]) of said outer tube is progressively increasingly blocked, from said leading edge of said window to said trailing edge of said window, during successive phases of rotation of said inner tube within said outer tube, and completely blocked by said inner tube during a phase of the rotation of said inner tube within said outer tube. See compares Figures 17, 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by McGurk-Burleson et al. by substituting the inner tube disclosed by Quick for the inner tube disclosed by McGurk-Burleson et al. because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Regarding claims 22, 23 McGurk-Burleson et al. in view of Quick discloses wherein said inner tube comprises an opening having a leading edge and a trailing edge (cutting edge 68, non-cutting edge 69, see paragraph [0043]) wherein at least one of said leading edge of said opening, said trailing edge of said opening, said leading edge of said window and said trailing edge of said window comprises a canted edge. 
Regarding claims 24, 25 McGurk-Burleson et al. fails to disclose wherein said canted edge comprises a helix of constant pitch, wherein said canted edge comprises a segment of an ellipse. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the cutting instrument disclosed by McGurk-Burleson et al. such that said canted edge comprises a helix of constant pitch, wherein said canted edge comprises a segment of an ellipse as a matter of engineering design choice.
Applicant has not disclosed the shape of the edges provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0056]. One of ordinary skill in the art, furthermore, would have expected McGurk-Burleson et al.’s canted edges, and applicant’s invention, to perform equally well with either shape because both spacing dimensions would perform the same function of cutting tissue equally well giving the relative dimensions disclosed.
Regarding claims 27-29, 32, 33, 36-38 McGurk-Burleson et al. fails to disclose wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a helix, wherein at least one of said leading edge of said window and said trailing edge of said window comprises a helix, wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a different pitch than at least one of said leading edge of said window and said trailing edge of said window, wherein said at least one canted edge of said opening comprises a helix of constant pitch, and further wherein said at least one canted edge of said window comprises a helix of constant pitch, wherein said at least one canted edge of said opening comprises a segment of an ellipse, and further wherein said at least one canted edge of said window comprises a segment of an ellipse, wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a helix, wherein at least one of said leading edge of said window and said trailing edge of said window comprises a helix, wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a different pitch than at least one of said leading edge of said window and said trailing edge of said window.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the cutting instrument disclosed by McGurk-Burleson et al. such that wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a helix, wherein at least one of said leading edge of said window and said trailing edge of said window comprises a helix, wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a different pitch than at least one of said leading edge of said window and said trailing edge of said window,  wherein said at least one canted edge of said opening comprises a helix of constant pitch, and further wherein said at least one canted edge of said window comprises a helix of constant pitch, wherein said at least one canted edge of said opening comprises a segment of an ellipse, and further wherein said at least one canted edge of said window comprises a segment of an ellipse, wherein at least one of said leading edge of said window and said trailing edge of said window comprises a helix, wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a different pitch than at least one of said leading edge of said window and said trailing edge of said window as a matter of engineering design choice.
Applicant has not disclosed the shape of the edges provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0056]. One of ordinary skill in the art, furthermore, would have expected McGurk-Burleson’s leading edges, and applicant’s invention, to perform equally well with either shape because both spacing dimensions would perform the same function of cutting tissue equally well giving the relative dimensions disclosed.
Regarding claims 30, 31  McGurk-Burleson in view of Quick discloses wherein at least one edge of said opening is canted, at least one edge of said window is canted, and said at least one canted edge of said opening and said at least one canted edge of said window are canted in the same direction of turn, wherein at least one of said leading edge of said opening and said trailing edge of said opening comprises a canted edge, and at least one of said leading edge of said window and said trailing edge of said window comprises a canted edge;  and wherein said at least one canted edge of said opening and said at least one canted edge of said window are canted in the same direction of turn. See Figures 17, 18 of Quick and Figures 5-8.
Regarding claims 34, 35 McGurk-Burleson discloses wherein, during rotation of said inner tube relative to said outer tube, a scissoring effect is capable of being created at one of said leading edge of said opening and said trailing edge of said opening, wherein, during rotation of said inner tube relative to said outer tube, a scissoring effect is capable of being created at one of said leading edge of said window and said trailing edge of said window. see col. 4, lines 22-40.
Regarding claim 39, McGurk-Burleson discloses  as shown in Figures 5-8, a method for cutting an object, the method comprising: providing a cutting instrument comprising: an outer tube (outer tube 15a, see col. 6, lines 1-11) extending from a proximal end to a closed distal end along a longitudinal axis; an inner tube (inner tube 10, see col. 2, lines 33-5 inner tube 17a, see col. 5, lines 42-523) extending from a proximal end to a closed distal end rotatably disposed within said outer tube; said outer tube comprising a window having a first side (portion of cutting edge 47 generally indicated as A), a second side (portion of cutting edge 47 generally indicated as B), leading edge (portion of cutting edge 47 generally indicated as C, see col. 4, lines 9-24)  extending between distal ends of the first and second side edges and a trailing edge (portion of cutting edge 49 generally indicated as D) extending between proximal ends of the first and second edges; at least one of  the leading edge and the trailing edge being canted relative to the longitudinal axis of the outer tube; positioning the object in said window; and rotating said inner tube within said outer tube, wherein the leading edge and the trail edge of the window comprises cutting edges. see col. 3, lines 30-41.

    PNG
    media_image1.png
    231
    508
    media_image1.png
    Greyscale

McGurk-Burleson et al. fails to disclose said window of said outer tube is progressively increasingly blocked, from said leading edge of said window to said trailing edge of said window, during successive phases of rotation of said inner tube within said outer tube, and completely blocked by said inner tube during a phase of the rotation of said inner tube within said outer tube.
Quick, from the same field of endeavor teaches a similar cutting instrument as shown in Figures 13-18, with a similar inner tube (Tissue cutter 64, see paragraph [0043]) used for the same purpose of rotating relative to an outer tube to cut tissue as the inner tube disclosed by McGurk-Burleson, wherein 
said window (aperture 62, see paragraph [0043]) of said outer tube is progressively increasingly blocked, from said leading edge of said window to said trailing edge of said window, during successive phases of rotation of said inner tube within said outer tube, and completely blocked by said inner tube during a phase of the rotation of said inner tube within said outer tube. See compares Figures 17, 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by McGurk-Burleson et al. by substituting the inner tube disclosed by Quick for the inner tube disclosed by McGurk-Burleson et al. because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 40, McGurk-Burleson discloses  as shown in Figures 5-8 a cutting instrument comprising: an outer tube; an outer tube (outer tube 15a, see col. 6, lines 1-11) extending from a proximal end to a closed distal end along a longitudinal axis; an inner tube (inner tube 10, see col. 2, lines 33-5 inner tube 17a, see col. 5, lines 42-523) extending from a proximal end to a closed distal end; said inner tube comprising an opening having a leading edge (cutting edge 47, see col. 4, lines 9-24) and a trailing edge (cutting edge 49, see col. 4, lines 9-24); and said outer tube comprising a window having a first side (portion of cutting edge 47 generally indicated as A), a second side (portion of cutting edge 47 generally indicated as B), leading edge (portion of cutting edge 47 generally indicated as C, see col. 4, lines 9-24)  extending between distal ends of the first and second side edges and a trailing edge (portion of cutting edge 49 generally indicated as D) extending between proximal ends of the first and second edges at least one of said leading edge of the window and the trailing edge of the window being canted relative to the longitudinal axis of the outer tube, where the leading edge and the trailing edge of the window comprises cutting edges, and completely blocked by said inner tube during a phase of the rotation of said inner tube within said outer tube. 

    PNG
    media_image1.png
    231
    508
    media_image1.png
    Greyscale

Quick, from the same field of endeavor teaches a similar cutting instrument as shown in Figures 13-18, with a similar inner tube (Tissue cutter 64, see paragraph [0043]) used for the same purpose of rotating relative to an outer tube to cut tissue as the inner tube disclosed by McGurk-Burleson, wherein 
said window (aperture 62, see paragraph [0043]) of said outer tube is progressively increasingly blocked, from said leading edge of said window to said trailing edge of said window, during successive phases of rotation of said inner tube within said outer tube, and completely blocked by said inner tube during a phase of the rotation of said inner tube within said outer tube. See compares Figures 17, 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by McGurk-Burleson et al. by substituting the inner tube disclosed by Quick for the inner tube disclosed by McGurk-Burleson et al. because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments, see page 6, filed 04/28/2022, see pages 9-11, with respect to the rejection of the claims under McGurk-Burleson have been considered but are not persuasive. 
The applicant argues McGurk-Burleson fails to disclose the outer tube window as claimed because McGurk-Burleson discloses corner 51 of the side tube act as a cutting edges.
In response, the Office respectfully disagrees. McGurk-Burleson the entirety of edges 47, 49 as cutting edges. See col. 4, lines 13-24.  
“The outer tube 15 has cutting edges 47 and 49 defining portions of the periphery of the opening 45 and intersecting at an obtuse angle to define a corner 51”
It is the position of the Office that portions of edges 47, 49 constitute the claimed first side, second side, lead and trailing edges, as explained below:
 A first side (portion of cutting edge 47 generally indicated as A), a second side (portion of cutting edge 47 generally indicated as B), leading edge (portion of cutting edge 47 generally indicated as C, see col. 4, lines 9-24) extending between distal ends of the first and second side edges and a trailing edge (portion of cutting edge 49 generally indicated as D)

    PNG
    media_image1.png
    231
    508
    media_image1.png
    Greyscale



	
	The Office interprets edge (C) as a leading edge because it is in front of (or leads) another part of the cutting instrument. Edges (A, B) are interpreted as side edges because they extend on sides of the cutting instrument. Edge (D) is a trailing edge because it is behind (or trails) another part of the cutting instrument. These interpretations are based on the plain and ordinary meanings of the term leading, side, and trailing edges based on their dictionary definitions which are not inconsistent with the specification.
Whether or not corner 51 also acts as a cutting edge, does not negative the fact that edges 47, 49 are cutting edges because McGurk-Burleson specifically characterizes them as such.
The applicant argues the McGurk-Burleson method is “side-to-side motion” in response, the Office respectfully disagrees. McGurk-Burleson does not characterize the disclosure in that way nor do the claimed appear to recite any structure which would exclude side-to-side motion”.
McGurk-Burleson discloses the trailing and leading edges of the inner tube cooperate with the trailing and leading edges of the outer tube and cut tissue where they intersect:
The cutting edge 81 can be of any configuration that will appropriately cooperate with the cutting edges 47 and 49 to shear material to be cut in a scissors-like fashion while crowding such material generally toward the associated corner 51.
The fact that the edges direct material towards the edge does not negate that McGurk-Burleson specifically discloses material is cut at the trailing and leading edges of the outer tube.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771